internal_revenue_service number release date index department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc it a date date plr-129167-01 taxpayer conorg county x state x the farm farm inc family founder founder conorg foundation trail x college x dr x battle x project x highway x farm x citation x river x dear this responds to your letter dated date requesting a ruling on the proper federal_income_tax treatment of a proposed grant of a conservation_easement by taxpayer to conorg with respect to land owned by taxpayer in county x state x as supplemented by letters and submissions dated june july july and date requested rulings the grant of the proposed conservation_easement by taxpayer to conorg will be a qualified_conservation_contribution under sec_170 of the internal_revenue_code the members of taxpayer and not taxpayer itself will be considered as having made the qualified_conservation_contribution in proportion to their respective partnership interests applicable facts taxpayer is a partnership organized as a state x limited_liability_company in for the purpose of acquiring and owning certain property in county x hereinafter the farm taxpayer has members most of whom are individuals residing in the vicinity of the farm on taxpayer acquired title to the farm this property was owned and operated previously by farm inc the principal activity conducted on the property was that of raising and training horses including champion hunters jumpers and race horses farm inc was owned by members_of_family in because of the death of certain members_of_family and the cessation of horse training activities at the farm the shareholders of farm inc decided to sell the farm founders of taxpayer recognized that sale of the farm to real_estate developers would subject the land to extensive commercial and residential development thus destroying its character as open space woodlands and pasture forever founder and her husband were long-time employees of farm inc and therefore were familiar with the property and the members_of_family founder was a local resident heavily involved in conservation efforts through conorg a sec_501 corporation headquartered near the farm both founders believed that the farm needed protection from intensive development to preserve the character of the entire community the following are the specific reasons given by taxpayer for protecting the farm first the farm is one of the largest tracts of land under single ownership in county x and is completely undeveloped except for one residence and a commercial stable the remainder of the property is wooded and pastured except for ponds a acre lake and a mile training track virtually no restrictions exist with respect to any development of the property under state or local law the property is not subject_to any zoning regulation second foundation a sec_501 organization formed to promote trails in state x has expressed a desire to obtain a trail easement though the farm to form part of trail x a trail extending from state x’s coast to the mountains a portion of trail x already exists nearby extending from a point about mile north of the farm third portions of the farm contain unique biological and botanical features which have been studied by the biology department at college x over the past years the existence of such features as well as the presence of endangered plant life was recently confirmed by a biological study conducted by dr x fourth the northeastern corner of the farm adjoins the site of battle x a battle of the which has been identified by project x of foundation as a priority site for protection and preservation the easement will help protect the character of this historic site foundation has requested that taxpayer place a monument just off highway x on the subject property near the battle site with space sufficient to accommodate parking of a few cars at the site of the monument in this way the battle site will become more easily identifiable and accessible to visitors taxpayer has assented to this request fifth directly across highway x on the farm’s northern boundary is farm x which includes a residence built in and which also borders on the site of battle x the farm x property was protected by a conservation_easement granted to conorg in the conservation_easement over the farm will greatly enhance the protection of scenic vistas and the site of battle x already afforded by the farm x easement because of these factors founders approached the principals of farm inc and negotiated a purchase contract taxpayer was formed to purchase the farm the purchase contract was executed on taxpayer then raised approximately dollar_figure by sale of its stock to acquire this property six months later the persons who purchased taxpayer’s stock will each receive a deeded distribution tract after taxpayer grants the conservation_easement on the farm the distribution tracts vary in size from to acres the conservation_easement will prohibit all development on the distribution tracts except for construction of a single_family_residence and related structures on of them after conveyance of the distribution tracts taxpayer will retain ownership of the remaining acres which along with the four agricultural tracts on acres will remain barred from development in perpetuity in addition most of the land area in each distribution tract on which a single_family_residence is permitted will also remain in pasture and woodland in perpetuity thus the conservation_easement will maintain over percent of the entire tract in its presently undeveloped state following acquisition of the farm taxpayer demolished the training track old tenant houses old wire fencing and farm equipment shed it also conducted a general clean up presently all pond dams are being inspected and repaired the approximate location of riding trails and the trail x easement are being located a preliminary land use plan was developed which will be finalized prior to the grant of the conservation_easement taxpayer will incorporate the plan with the conservation_easement restrictions taxpayer proposes to grant by deed a conservation_easement to conorg a publicly_supported_organization described in sec_509 and sec_170 of the code conorg is operated exclusively for charitable purposes and carries on an active program of conservation activities with specific emphasis on promotion of open space and countering urban sprawl in the region of state x where the farm is situated under the conservation_easement conorg will have the right to enforce the restrictions described in the conservation_easement simultaneously with taxpayer’s acquisition of the farm one of taxpayer’s members acquired an adjoining parcel of acres from farm inc a commercial riding and stable operation is conducted on that tract under a lease the member entered into an agreement with taxpayer to subject his property to the same conservation_easement by contributing an identical easement on this property to taxpayer which will thereafter be reconveyed by taxpayer to conorg however that part of the tract which is leased to a commercial stable will become subject_to the conservation_easement restrictions only after the commercial lease terminates pursuant to state x law a conservation_easement such as is proposed by taxpayer is expressly permitted and is enforceable in perpetuity against the owners of the restricted_property and their successors law and analysis requested ruling no sec_170 of the code permits a deduction for a charitable_contribution as defined in sec_170 sec_170 defines a charitable_contribution as a contribution or gift to or for_the_use_of certain qualifying organizations under sec_170 of the code a taxpayer who contributes not in trust less than the taxpayer's entire_interest in property generally is not allowed a deduction however sec_170 provides an exception to this rule in the case of a qualified_conservation_contribution sec_170 of the code and sec_1_170a-14 of the income_tax regulations define a qualified_conservation_contribution as a contribution of a qualified_real_property_interest to a qualified_organization exclusively for conservation purposes qualified_real_property_interest sec_170 of the code defines the term qualified_real_property_interest to include a restriction granted in perpetuity on the use of real_property sec_1_170a-14 of the regulations states that a qualified_real_property_interest includes a perpetual conservation restriction which is a restriction granted in perpetuity on the use that may be made of real_property including an easement or interest_in_real_property that under state law has the attributes similar to an easement in the present case taxpayer will grant the conservation_easement on the farm pursuant to the state x the act of citation x the farm is real_property the act provides for granting of conservation easements of unlimited duration which easements may provide for restrictions on the use of real_property which restrictions are enforceable in perpetuity against the owner of the property and successors therefore the conservation_easement will be a qualified_real_property_interest within the meaning of sec_1_170a-14 of the regulations qualified_organization -- eligible donee under sec_170 of the code the term qualified_organization includes an organization which is described in sec_170 the service has determined that conorg is an organization described in sec_170 and therefore constitutes a qualified_organization sec_1_170a-14 of the regulations provides that for a qualified_organization to be an eligible donee of a qualified_conservation_contribution it must also have a commitment to protect the conservation purposes of the donation and the resources to enforce the restrictions it further provides that a conservation group organized or operated primarily or substantially for one of the conservation purposes specified in sec_170 will be considered to have the commitment required by the preceding sentence a qualified_organization need not set_aside funds to enforce the restrictions that are the subject of the contribution however under sec_1_170a-14 of the regulations the donor must prohibit transfers of the easement by the donee unless subsequent to the transfer the donee requires that the conservation_purpose continue to be carried out and the subsequent transferee qualifies as an eligible donee under sec_1_170a-14 the deed of easement must require any transferee to assume the responsibilities of donee under the easement additionally the transferee must be a qualified_organization under sec_170 of the code and be eligible under state's statute to hold the easement in the present case all statutory and regulatory requirements as to eligibility of transferees of donees are satisfied by the provisions of paragraphs and of the instrument granting the conservation_easement specifically paragraph provides that the rights and obligations under the conservation_easement are assignable only to any organization that is qualified under sec_170 of the code and the applicable regulations promulgated thereunder and authorized to acquire and hold conservation easements under state x law paragraph further provides that as a further condition for assigning the easement the grantee shall require that the conservation purposes that the grant is intended to advance continue to be carried_out_under paragraph the grantor of the conservation_easement must incorporate the terms of the easement in any deed or other legal instrument by which there is any transfer or divestment of any interest or portion of the protected property accordingly the proposed contribution of the conservation_easement will be made to a qualified_organization conservation_purpose sec_170 of the code provides that a qualified_conservation_contribution must be exclusively for conservation purposes sec_170 provides that the term conservation_purpose means i the preservation of land areas for outdoor recreation by or the education of the general_public ii the protection of a relatively natural habitat of fish wildlife or plants or similar ecosystem iii the preservation of open space including farmland and forest land where such preservation is i for the scenic enjoyment of the general_public or ii pursuant to a clearly delineated federal state or local governmental conservation policy and where it will yield a significant public benefit or iv the preservation of an historically important land area or a certified_historic_structure the conservation_easement in the present case qualifies as a donation for the protection of an environmental system under sec_170 the second of the four enumerated tests because of this the remaining three tests will not be discussed a protection of an environmental system sec_1_170a-14 of the regulations generally provides that the donation of a qualified_real_property_interest to protect a significant relatively natural habitat in which a fish wildlife or plant community or similar ecosystem normally lives will meet the conservation purposes test of this section the fact that the habitat or environment has been altered to some extent by human activity will not result in a deduction being denied under this section if the fish wildlife or plants continue to exist there in a relatively natural state for example the preservation of a lake formed by a man-made dam or a salt pond formed by a man-made dike would meet the conservation purposes test if the lake or pond is a nature feeding area for a wildlife community that included rare endangered or threatened native species sec_1_170a-14 provides in part that significant habitats and ecosystems include but are not limited to habitats for rare endangered or threatened species of animal fish or plants sec_1_170a-14 provides that limitations on public access to property that is the subject of a donation under this paragraph d shall not render the donation nondeductible for example a restriction on all public access to the habitat of a threatened native animal species protected by a donation under this paragraph d would not cause the donation to be nondeductible in the present case the subject real_property interest satisfies the conservation_purpose requirement under the environmental protection criterion of paragraph d the farm is the habitat for eight separate species of plant life listed by state and or federal authorities as endangered or threatened the conservation_easement will protect the unique natural features including the endangered species of plant life found on the premises of the farm the fact that some of the protected property may have limited accessability to the general_public because it is maintained in part for residential use will not adversely affect the qualification of the property under this test moreover the protection of farm will permit college x to continue using its woodland area for educational_purposes b the perpetuity requirement sec_170 provides that a contribution shall not be treated as exclusively for conservation purposes unless the conservation_purpose is protected in perpetuity sec_1_170a-14 of the regulations provides that any interest retained by the donor must be subject_to legally enforceable restrictions for example by recordation in the land records of the jurisdiction in which the property is located that will prevent use of the donor's retained_interest that is inconsistent with the conservation purposes of the donation see s rep no pincite 1980_2_cb_599 additionally under sec_1_170a-14 a deduction will not be allowed for the preservation of open space under sec_170 if the terms of the easement permit a degree of intrusion or future development that would interfere with the essential scenic quality of the land or with the governmental conservation policy that is being furthered by the donation sec_1_170a-14 sets forth specific rules relating to inconsistent use it provides that a deduction will not be allowed if the contribution would accomplish one of the enumerated conservation purposes but would permit destruction of other significant conservation interests for example the preservation of farmland pursuant to a state program for flood prevention and control would not qualify under paragraph d of this section if under the terms of the contribution a significant naturally occurring ecosystem could be injured or destroyed by the use of pesticides in the operation of the farm however this requirement is not intended to prohibit uses of the property such as selective timber harvesting or selective farming if under the circumstances those uses do not impair significant conservation interests in the present case the conservation_easement will be filed in the land records of county x thus the donor’s retained_interest will be subject_to restrictions set forth in the easement which will become effective upon such filing in this connection there is an issue concerning whether the permitted use of some of the property burdened with the conservation_easement is inconsistent the easement permits construction on each of eight residential tracts ranging in size from to acres of one single_family_residence of up to square feet in size two ancillary buildings one of which shall be no larger than square feet and the other shall be no larger than square feet a barn no larger than is reasonably necessary to accommodate the number of animals allowed on each tract and one riding ring no greater than one-half acre on each tract the number of grazing animals permitted is determined by dividing the total number of acres of fenced pasture within each tract by three with any fraction rounded to the nearest whole number for example if tract a contains acres of fenced pasture the owner would be permitted to maintain and care for grazing animals in the present case the proposed inconsistent use of some of the farm consisting of approximately acres to be burdened by the conservation_easement is not so significant as to impact the endangered or threatened species on the property as noted above no development will be permitted at all on the acres retained by taxpayer after transfer of the distribution tracts or on the four agricultural tracts totaling acres in addition most of the land area in each distribution tract on which a single_family_residence is permitted along with related structures will also remain in pasture and woodland in perpetuity thus the conservation_easement will maintain over percent of the entire tract in its presently undeveloped state thereby preserving the habitat accordingly the planned inconsistent use of some of the property is not significant enough to cancel the conservation_purpose of the easement sec_1_170a-14 of the regulations provides that in the case of a donation made after date of any qualified_real_property_interest when the donor reserves rights the exercise of which may impair the conservation interests associated with the property for a deduction to be allowable under this section the donor must make available to the donee prior to the time the donation is made documentation sufficient to establish the condition of the property at the time of the gift such documentation is designed to protect the conservation interests associated with the property which although protected in perpetuity by the easement could be adversely affected by the exercise of the reserved rights such documentation may include a the appropriate survey maps from the united_states geological survey showing the property line and other contiguous or nearby protected areas b a map of the area drawn to scale showing all existing man-made improvements or incursions such as roads buildings fences or gravel pits vegetation and identification of flora and fauna including for example rare species locations animal breeding and roosting areas and migration routes land use history including present uses and recent past disturbances and distinct natural features such as large trees and aquatic areas c an aerial photograph of the property at an appropriate scale taken as close as possible to the date the donation is made and d on-site photographs taken at appropriate locations on the property if the terms of the donation contain restrictions with regard to a particular natural resource to be protected such as water quality or air quality the condition of the resource at or near the time of the gift must be established the documentation including the maps and photographs must be accompanied by a statement signed by the donor and a representative of the donee clearly referencing the documentation and in substance saying this natural_resources inventory is an accurate representation of the protected property at the time of the transfer paragraph g ii provides that the donee must have a right of inspection and legal remedies it states that in the case of any donation referred to in paragraph g i of this section the donor must agree to notify the donee in writing before exercising any reserved right eg the right to extract certain minerals which may have an adverse impact on the conservation interests associated with the qualified_real_property_interest the terms of the donation must provide a right of the donee to enter the property at reasonable times for the purpose of inspecting the property to determine if there is compliance with the terms of the donation additionally the terms of the donation must provide a right of the donee to enforce the conservation restrictions by appropriate legal proceedings including but not limited to the right to require the restoration of the property to its condition at the time of the donation in the present case the conservation_easement will meet these requirements taxpayer represents that it will provide conorg with documentation of the condition of the farm at the time of conveyance of the conservation_easement items furnished and to be furnished to donee include a narrative of the history and current condition of the farm a location map and directions to site written reports with site photographs describing ecological features of the subject property including its wildlife its geology and soils its plant cover types its aquatic resources a written report discussing endangered species wetlands and natural areas of the farm by dr x an inventory of the natural areas of the river x area an aerial photograph of site base map to include property lines and easement locations a topo topographical map to include any key features manmade or ecological keyed site photographs with description a description of buildings structures and other man-made structures excluding power lines included in site photographs and maps and an acknowledgment of condition in the form of notarized letter taxpayer has reserved no rights requiring that it notify and get approval from conorg prior to their exercise other than what is specifically provided by the terms of the conservation_easement itself the construction of private residences and related structures at predesignated locations furthermore under the terms of paragraph sec_11 and sec_12 of the conservation_easement conorg as donee will have the right of entry and inspection of the property to monitor compliance with the terms of the restrictions and the right to legally enforce them sec_1_170a-14 provides that if circumstances change making impossible or impractical the continued use of the property for conservation purposes then the easement will be treated as protected in perpetuity if the restrictions are extinguished by judicial proceedings and all of the proceeds received by the donee are used by the donee in a manner consistent with the conservation purposes of the original contribution sec_1_170a-14 provides that the donor must agree that the donation of the perpetual conservation restriction gives rise to a property right with a fair_market_value that is at least equal to the proportionate value that the restriction at the time of the gift bears to the value of the property as a whole it further provides that proportionate value of the donee’s property rights shall remain constant in the present case the easement provides for extinguishment only pursuant to judicial proceedings limits the use of proceeds received by the donee as a result of extinguishment to consistent conservation purposes and gives the donee a property right that satisfies the percentage values requirement of the regulation which are to remain constant with respect to such property rights in this connection paragraph b of the conservation_easement provides the following for the purposes of this paragraph the ratio of the value of the easement to the value of the protected property unencumbered by the easement shall remain constant accordingly the proposed donation will be deemed as having been made exclusively for conservation purposes and is enforceable in perpetuity within the meaning of the relevant regulations requested ruling no sec_701 of the code provides that a partnership as such shall not be subject_to the income_tax imposed by chapter persons carrying on business as partners shall be liable for income_tax only in their separate or individual capacities sec_703 provides that the taxable_income of a partnership shall be computed in the same manner as in the case of an individual except that the deduction for charitable_contributions provided in sec_170 shall not be allowed to the partnership sec_1_703-1 of the regulations provides that each partner of a partnership is considered as having paid within his taxable_year his distributive_share of any contribution or gift payment of which was actually made by the partnership within its taxable_year ending within or with the partner’s taxable_year this item shall be accounted for separately by the partners as provided in sec_702 sec_702 provides that in general in determining his income_tax each partner shall take into account separately his distributive_share of the partnership’s charitable_contributions as defined in sec_170 sec_1_702-1 provides that in general each partner shall take into account as part of the charitable_contributions paid_by him his distributive_share of each class of charitable_contributions paid_by the partnership within the partnership’s taxable_year sec_1_702-1 provides in part that the character in the hands of a partner of any item_of_income gain loss deduction or credit described in sec_702 through shall be determined as if such item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership rulings based solely on the facts and representations submitted we conclude and rule as follows the grant of the proposed conservation_easement by taxpayer to conorg will be a qualified_conservation_contribution under sec_170 of the code and each member of taxpayer rather than taxpayer shall take into account as part of the charitable_contributions paid_by each member each member’s distributive_share of the grant by taxpayer of the conservation_easement to conorg disclaimers and limitations as a general_rule the amount allowed as a deduction for a conservation_easement is the difference between the value of the burdened property before and after the donation see 87_tc_892 it is possible that the value of taxpayer’s retained property may increase as a result of the easement the contribution is deductible only to the extent that its value exceeds the value of the benefits received see s rep no pincite 1980_2_cb_599 see also revrul_73_339 c b as clarified by revrul_76_376 1976_2_cb_53 except as specifically ruled above no opinion is expressed as to the federal tax treatment of the transaction under any other provisions of the code and the income_tax regulations that may be applicable or under any other general principles of federal income_taxation neither is any opinion is expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling this ruling is directed only to the taxpayer s who requested it sec_6110 of the code provides that it may not be cited as precedent sincerely yours associate chief_counsel income_tax accounting thomas d moffitt chief branch by
